EXHIBIT 99.1 COLONY STARWOOD HOMES ANNOUNCES OFFERING OF CONVERTIBLE SENIOR NOTES Scottsdale, Arizona January 3, 2017 – Colony Starwood Homes (NYSE: SFR) (“the Company”), a leading single-family rental real estate investment trust (“REIT”), announced today that it has commenced a private offering of $250 million aggregate principal amount of convertible senior notes due 2022 (the “Convertible Senior Notes”). The Company plans to grant the initial purchasers a 30-day option to purchase up to an additional $37.5 million aggregate principal amount of the Convertible Senior Notes. The Company intends to use the net proceeds from this offering to repurchase, in privately negotiated transactions, certain of its 4.50% convertible senior notes due 2017, to repay a portion of the borrowings outstanding under its credit facilities, to fund potential future acquisitions and for general corporate purposes. The Convertible Senior Notes will be unsecured, will pay interest semiannually and will be convertible under specified circumstances and during certain periods based on a conversion rate to be determined. Upon conversion, the Company will pay or deliver, subject to the terms of the indenture governing the Convertible Senior Notes, cash, common shares of the Company or a combination of cash and common shares of the Company, at the Company’s election. The Convertible Senior Notes will mature on January 15, 2022, unless repurchased, redeemed or converted in accordance with their terms prior to such date. Other than to the extent necessary to preserve its status as a REIT, the Company will not have the right to redeem the Convertible Senior Notes prior to maturity.The interest rate, conversion rate and other financial terms of the Convertible Senior Notes will be determined by negotiations between the Company and the initial purchasers. The offer and sale of the Convertible Senior Notes and the common shares that may be issued upon conversion thereof will not be registered under the Securities Act of 1933, as amended (the “Securities Act”). Neither the Convertible Senior Notes nor the common shares that may be issued upon conversion thereof may be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act. The Convertible Senior Notes will be offered only to qualified institutional buyers (as defined under the Securities Act), pursuant to Rule 144A under the Securities Act. This press release is neither an offer to sell nor a solicitation of an offer to buy the Convertible Senior Notes or the common shares issuable upon conversion of the Convertible Senior Notes, if any, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of such state or jurisdiction.
